DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-8 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 of U.S. Patent No. 10,436,049. See Table 1 below for claim matching. Although the claims at issue are not identical, they are not patentably distinct from each other because, for example, claim 6 of the patent "anticipates" application claim 6.  Accordingly, application claim 6 is not patentably distinct from patent claim 6.  Here, patent claim 6 requires elements (A) an airfoil comprising first second endwall sections; (B) an airfoil 
section between the first and second endwall sections, the airfoil section having a dual airfoil profile with (C) an outer wall that defines a primary leading end of the dual airfoil profile, the outer wall formed of a first material composition that is a ceramic matrix composite, (D) the first and second endwall sections trapping the outer wall there between, and (E) an inner wall that defines a secondary leading end of the dual airfoil profile, the inner wall formed of a second, different material composition that is a metal, wherein (F) the outer wall has an exterior side and an interior side, the inner wall has a plurality of cooling holes that open to the interior side of the outer wall, (G) the airfoil section includes an internal passage and at least one baffle disposed in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  
	The same reasoning applies to the rest of the claims.
		Table 1
Application Claims
Anticipating Patent Claims
6
6
7
6
8
6
10
7
11
8
12
6


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson, JR. et al.  (2009/0193657 which is simply referred to as Wilson from now on).
Wilson discloses an airfoil comprising: first and second endwalls 220 and 230 (Fig .7); an airfoil section having a dual airfoil profile (Fig. 2), the airfoil section including a double wall having an outer wall 248 that defines a primary leading end of the dual airfoil profile, the outer wall being trapped between the first and second endwalls in mortise and tenon joints (Fig. 7), and an inner wall 272 spaced from the outer wall, and the inner wall defines a secondary leading end of the dual airfoil profile (Fig. 4).
Regarding claims 2 and 3, the outer wall is formed of a first material composition (ceramic matrix composite, paragraph [0042], third sentence), and the inner wall is formed of a second, different material composition (metal, paragraph [0041], last sentence).
Regarding claim 4, the outer wall has an exterior side and an interior side, and the inner wall has a plurality of cooling holes 33 that open to the interior side of the outer wall (Fig. 4).
Regarding claim 5, see the rejection of claims 2-4 above.
	Regarding claim 13, Wilson discloses a gas turbine engine which inherently comprising: a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor (paragraph [0004]), at least one of the turbine section or the compressor section including an airfoil with all the limitations discussed in the rejection of claim 1 above. 
	Regarding claim 14, see the rejection of claims 2 and 3 above.
	Regarding claim 15, see the rejection of claim 4 above.

	Regarding claim 17, the first and second endwall sections also trap the inner wall therebetween (Fig. 7).

Claims 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrison (8,215,900).
	 Regarding claims 6-8, Morrison discloses an airfoil comprising: first and second endwall sections 14 and 16 (Fig. 1); an airfoil section 12 between the first and second endwall sections, the airfoil section having a dual airfoil profile with an outer wall 36’ that defines a primary leading end of the dual airfoil profile (Fig. 3), the outer wall formed of a first material composition (ceramic matrix composite; col. 5, lines 24-25), the first and second endwall sections trapping the outer wall there between (Fig. 1), and an inner wall 34 that defines a secondary leading end of the dual airfoil profile, the inner wall formed of a second, different material composition (nickel-based superalloy; col. 4, lines 29-3).
	Regarding claim 9, the outer wall is spaced apart from the inner wall such that there is an open passage 72 between the inner wall and the outer wall (Fig. 3).
	Regarding claim 11, the first and second endwall sections also trap the inner wall therebetween (Fig. 1).
	Regarding claim 12, the outer wall includes an exterior side and an interior side, and inner wall includes a plurality of cooling holes 37 that open to the interior side of the outer wall (Fig. 3).
Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Beeck (5,827,045), Schiavo et al. (8,292,580) and Schetzel et al. (10,215,028) are cited to show airfoils with dual profile leading ends.
 
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745